Citation Nr: 0603539	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to a compensable evaluation for perianal 
excoriation, hemorrhoids.

3.  Entitlement to a compensable evaluation for postoperative 
septorhinoplasty.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active service from April 1985 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary before it can adjudicate the issues on appeal.  

The record suggests that VA medical records may be available 
which have not been associated with the claims file.  At his 
June 2005 personal hearing, the veteran testified that he had 
received treatment for his left ankle, lower back, 
hemorrhoids, and nasal condition at a VA outpatient treatment 
facility in Pontiac, Michigan.  However, it does not appear 
that these records have been obtained and considered by the 
RO.  Thus, the RO should obtain these records.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also, Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

The Board also finds that the veteran's hemorrhoids and nasal 
condition should be examined again by VA prior to appellate 
review.  The veteran testified that his hemorrhoids and nasal 
condition had worsened since VA examinations conducted in May 
2002 and July 2002.  With respect to his hemorrhoids, the 
veteran reported that he now has persistent bleeding and 
wears pads to mitigate the burning and irritation.  He also 
indicated the possibility of surgical intervention was 
discussed during recent VA outpatient treatment.  With 
respect to his nasal condition, the veteran testified that he 
now has total obstruction in one nostril and partial blockage 
in the other, making it difficult to breath and sleep.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the VA medical 
facility in Pontiac, Michigan and request 
any and all treatment records, 
examinations, notes, consults, and 
complete clinical records pertaining to 
treatment of the veteran from 1987 to the 
present.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the nature and severity of 
his hemorrhoids.  All studies, tests, and 
evaluations deemed necessary should be 
performed.  The examiner is specifically 
requested to offer comments and opinions 
as to the following:  

(a) Does the veteran have internal or 
external hemorrhoids that are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences? 

(b) Does the veteran have internal or 
external hemorrhoids with persistent 
bleeding and with secondary anemia, or 
with fissures? 

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded examinations 
to determine the nature and severity of 
his postoperative septorhinoplasty.  All 
studies, tests, and evaluations deemed 
necessary should be performed.  The 
examiner is specifically requested to 
offer comments and opinions as to the 
following:

Does the veteran's postoperative 
septorhinoplasty have 50 percent 
obstruction of the nasal passage on 
both sides or complete obstruction on 
one side? 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.

4.  The RO should then readjudicate the 
issues on appeal.  If any determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


